Citation Nr: 1617110	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  12-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder claimed as dry eye, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for residuals of removal of testicular lesions, with groin pain, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  As VA subsequently assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky, jurisdiction over the Veteran's appeal was later transferred to the Louisville RO.  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  Thereafter, jurisdiction was transferred back to the New York RO to afford the Veteran a requested hearing.

In September 2015, a video conference hearing was held before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ have been raised by the record, including in a December 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an eye disorder and residuals of removal of testicular lesions, both of which he asserts were caused by his conceded exposure to contaminated water at Camp Lejeune, North Carolina, where he was stationed from approximately August 1980 to October 1982.  The Board finds that additional development is necessary prior to adjudication of his claims.

Turning first to the claim for service connection for an eye disorder, the Veteran has described symptoms of dry eyes and twitching eyelids that began immediately following his discharge from service.  In December 2010, he sought treatment for myokymia that he stated had been present since he left the military and seemed to flare up seasonally.  He also described a history of lower eyelid cosmetic surgery in the 1990s, which he stated had helped to relieve his lower eyelid twitching.

The Veteran was afforded a VA eye conditions examination in November 2011, at which time the examiner noted his reports of dry eyes and twitching eyelids, but found that he did not have, and had never been diagnosed with, an eye condition other than congenital or developmental errors of refraction.  As refractive errors of the eye are not entitled to compensation under governing VA law, the examiner did not issue a medical opinion.  See 38 C.F.R. § 3.303(c)(2015).  However, there is no indication from the contents of the examination report that the examiner was aware of the Veteran's reported eyelid surgery in the 1990s, and he provided no explanation for his determination that the Veteran's current eye symptoms did not amount to a disability.  As a result of those deficiencies in the prior examination, an additional VA examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Regarding the claim for service connection for residuals of removal of testicular lesions, the Veteran has reported first noticing a testicular abnormality, characterized as lumps, four years after discharge from service.  He has also reported undergoing surgery at a private facility in the late 1980s to remove calcifications in his right testis.  The Veteran was afforded a VA examination in January 2012, at which time the examiner acknowledged the findings of a 2010 scrotal ultrasound that documented varicoceles in both testes, small calcifications in the right testis, and calcifications in the tunica on both sides, but opined that the Veteran's testicle condition was less likely than not related to service.  In support of his opinion, the examiner stated that, on review of the diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply, there was no mention of calcification in the scrotum being a side effect.  However, service connection is warranted when all of the evidence, including that pertinent to service, establishes that a disability is related to service.  Accordingly, an opinion that states only that a claimed condition is not on a certain list and neglects to discuss any of the evidence of record is inadequate.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Thus, an additional VA examination is also required prior to adjudication of this issue.

In remanding the claim for service connection for testicular lesions for another VA examination, the Board acknowledges that the record also contains a May 2011 opinion from a private physician stating that toxins in the drinking water at Camp Lejeune more likely than not contributed to the Veteran's testicle condition.  However, the physician supported that opinion only by vaguely referencing the Veteran's "overall medical picture" and by stating that "it is known that toxins can cause physiologic changes which could result in skin changes (scrotal lesions)."  The Board notes that elsewhere in the record, including in the Veteran's own statements, his testicle condition is consistently characterized as internal.  In short, as the private physician failed to provide a detailed rationale for his opinion and incorrectly characterized the Veteran's testicle condition as "skin changes," his opinion is not a sufficient basis on which to grant service connection, and remand is still required.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).

Additionally, relevant treatment records may be outstanding.  Although the Veteran has reported that the records documenting his testicle surgery at a private facility in the late 1980s have been destroyed, he has also reported seeking treatment for that condition at a VA facility in Bronx, New York, around that time.  As it does not appear that VA treatment records from the late 1980s have been sought, such development should be conducted on remand.  

Ongoing relevant VA treatment records should also be obtained, and the Veteran should be afforded another opportunity to identify any outstanding private treatment records related to the conditions on appeal.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all outstanding private medical records relating to treatment of the conditions on appeal.

In addition, obtain any outstanding VA treatment records, including archived records, from the VA Medical Center in Bronx, New York, beginning from January 1985, and any outstanding VA treatment records dated since April 2012.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Then, schedule the Veteran for a VA examination to determine whether he has an eye disability that had its clinical onset during his period of active service or is otherwise related to service.  The Board notes that specific provisions exist regarding VA opinions related to Camp Lejeune claims; such provisions must be followed.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.6.f.  

The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should determine whether the Veteran has a current eye disability, including one manifested by dry eyes and twitching eyelids.  In determining whether he meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the October 2009 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis of an eye disability at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

If an eye-related disability is not diagnosed, the examiner should explain the medical basis for the conclusion that a current disability manifested by dry eyes and twitching eyelids does not exist.

If an eye-related disability is diagnosed, then the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the current disability is related to any incident of the Veteran's military service, to include his conceded exposure to contaminated water at Camp Lejeune, North Carolina.  In issuing the opinion, the examiner should consider and discuss the articles the Veteran has submitted in support of his assertion that exposure to certain toxins at Camp Lejeune caused him to have dry eyes and twitching eyelids following service.

A complete rationale for all opinions rendered must be provided, keeping in mind that the mere fact that a condition is not currently noted by VA to be related to exposure to contaminated drinking water at Camp Lejeune is not, in and of itself, a sufficient rationale for finding that the condition is not related to service.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  Schedule the Veteran for a VA examination to determine whether he has a current testicle disorder, or residuals of a testicle disorder, that had its clinical onset during his period of active service or is otherwise related to service.  The Board notes that specific provisions exist regarding VA opinions related to Camp Lejeune claims; such provisions must be followed.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section I.6.f.

The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that any identified testicle disorder, or residuals thereof, is related to any incident of the Veteran's military service, to include his conceded exposure to contaminated water at Camp Lejeune, North Carolina.  In issuing the opinion, the examiner should consider and discuss the May 2011 medical opinion provided by a private physician and the articles the Veteran has submitted in support of his assertion that his testicle disorder, which he has credibly reported began approximately four years after separation from service, was caused by exposure to certain toxins at Camp Lejeune.

A complete rationale for all opinions rendered must be provided, keeping in mind that the mere fact that a condition is not currently noted by VA to be related to exposure to contaminated drinking water at Camp Lejeune is not, in and of itself, a sufficient rationale for finding that the condition is not related to service.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




